Claims 1, 3-4, 9-10, 12, 14, 17, 19-21, 24-27, 29-30, 32, 34, 36, are pending in this application.
Claim 2, 5-8, 11, 13, 15-16, 18, 22-23, 28, 31, 33, 35, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 9-10, 12, 14, 17, 19-21, 24-27, 29-30, 32, 34, 36, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that teaches the enablement of the compounds.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims embraced non-limiting substituents.  Substituted alkyl, substituted cycloalkyl, substituted heterocycloalkyl, substituted aryl and substituted heteroaryl require reading from external sources into the claims, to ascertain the structures of the compounds, contrary to several precedent decisions by the US courts and official practice. The type of hetero atoms, their combinations and positions in the hetero rings would be guesses.   
There are known prior arts, which disclosed process of making specific compounds.  For example, US 8,334,376, at columns 30-40, disclosed enablement for compounds I-VI, wherein Z is attached to the parent structure.  Therefore, the structures and enablement of Z are critical elements of the invention. However, US ‘376, fails to disclose how to make compounds embraced by Z or how to modify the disclosed process so as to attach other compounds Z, wherein the substituents are imaginaries and are non-limiting.  The instant specification fails to disclose enablement for compounds of formula I, and no publication for making them are incorporated by reference.  
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  For example, experiments must be performed by trial and error using every substituted cycloalkyl, substituted heterocycloalkyl, substituted aryl and substituted heteroaryl in combinations at R1 to R3, each of which may be the same or different, starting from the beginning to the end of an organic chemistry textbook, changing the combinations with various representatives of each 
The claims are broader in scope than the specification enabling disclosure.   It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples in US ‘376, and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results from prior arts are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). 
 Applicant should note that enablement requirement is an ‘essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). .  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).  Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-10, 12, 14, 17, 19-21, 24-27, 29-30, 32, 34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For the reasons set forth above, applicant fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 9-10, 12, 14, 17, 19-21, 24-27, 29-30, 32, 34, 36, are rejected under 35 U.S.C. 103(a) as being unpatentable over Qian, US 8,334,376 B2, in view of Hu et al., US 20130005696 A1 [Hu],  and Hu et al., CN103570792 A, [Hu I]. 
Applicant claims a method of treating cancers by administering compounds of formula I at least once a week for at least two weeks. The dose is about 0.02 mg/m2 to about 2 mg/m2 or about 0.002 mg/m2 to about 0.01 mg/m2. Diagnosis and/or prognosis is claimed (claims 24-25). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Qian disclosed a method of treating cancers (col. 24, line 34 to col. 25, line 14) by administering compounds of formula I (columns 17-18, 32-40). The dose is 0.0003 mg/m2 to 3.33 mg/m2 (0.01 mg/kg to 100 mg/kg), col. 28, lines 20-21.  Administration is by intravenous (infusion) or oral, column 25, line 24 to column 26, line 15.  In the compounds Z is OR1 or NR2R3, R1 is substituted alkyl, one of R2 and R3 is H the other is substituted alkyl or NR2R3 together form a ring. The compounds include salts, isomers, racemate, enantiomers, etc. (col. 13, lines 3-12).  See also the entire document. 
Qian disclosed treatment dose, frequency and mode of administration or therapeutic protocols must be adjusted by the attending Clinician using conventional techniques well-known in the art. Factors for consideration in doing so were disclosed and enablement thereof. Column 28, line 44 to column 29, line 25.
[Hu] disclosed a method of treating cancers by administering compounds of formula I, wherein Z is OR1 or NR2R3, R1 is substituted aryl, one of R2 and R3 is H or alkyl, the other is substituted alkyl or substituted heterocycloalkyl. See the attached abstract. 

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Qian is that applicant claims at least once a week for at least two weeks and the patient was diagnosed.  Also the range of the doses is different. But the range by Qian embraced the claimed ranges.
The difference between the instant invention and [Hu] and [Hu I] is that applicant claims at least once a week for at least two weeks. Also applicant claims racemate of prior arts’ isomers.  However, racemate is a mixture of its isomers.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat cancers and 2) avoid the prior arts.

Having known that it is a routine practice to change dosing protocols in cancer treatments and Qian’s suggestions as set forth above, one of ordinary skill would have been motivated to change the therapy protocol at the time the invention was made. There is reasonable expectation of success because applicant did as suggested by Qian.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to establish new dosing protocols. For example, US ‘376.  Such is deemed invention of reasoning not of creativity, KSR, supra.
Establishing a therapy protocol or dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It is a routine practice for Clinicians to change therapy protocol and/or doses, particularly in cancer therapy.  See also the suggestion in US ‘376. 
“PI3K and/or pAKT” pathway is the most dysregulated pathway in many cancers. Wikipedia, https://en.wikipedia.org/wiki/PI3K/AKT/mTOR_pathway, visited 5/28/21. Diagnosis and/or prognosis of patients is a routine practice in cancer treatments. The pathway is due to genetic disposition of the subject and can be read from the subject’s medical record or 
Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-4, 9-10, 12, 14, 17, 19-21, 24-27, 29-30, 32, 34, 36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of US patent 8,334,376; claims 1-10, of 8,993,550; claims 1-37, of 9,340,570; claims 1-48, of 9,018,197; claims 1-17, of 9,399,659; claims 1-38, of 10,344, 048; claims 1-36, of 10,487,108; claims 1-29, of 10,776,920; and claims 1-17, of 10,912,784. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the compounds, compositions and methods of use in the patents are obvious from the instant method of using the compounds.
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."   See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted. Applicant must also file documents cited in the relevant ISR of applicable PCT application.
Telephone Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 28, 2021